[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO REARGUE OR FOR RECONSIDERATION (DOCKET ENTRY NO. 140)
The Motion to Reargue is DENIED.
Plaintiff has waived his right to reargue by filing an amended complaint. See P  L Properties v. Schnip Develorment, 35 Conn. App. 46,49 (1994) and cases cited therein; see also, Henry v. Lisbell, fn. 2, Superior Court, judicial district of Fairfield, Docket No. 0346842 (August 2, 2001)
Melville, J.